                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

RICKY HAND,

                          Petitioner,                :    Case No. 3:19-cv-049

          - vs -                                          District Judge Thomas M. Rose
                                                          Magistrate Judge Michael R. Merz

NEIL TURNER, Warden,
 North Central Correctional
                                                     :
                          Respondent.


           SUPPLEMENTAL REPORT AND RECOMMENDATIONS


          This habeas corpus case IS BEFORE THE Court on Petitioner’s Objections (ECF No. 7)

to the Magistrate Judge’s Report recommending the Petition be dismissed with prejudice (ECF

No. 4). Judge Rose has recommitted the case for reconsideration in light of the Objections (ECF

No. 8).

          In the Report, the Magistrate Judge concluded that in Grounds One and Two and in part of

Ground Three, Petitioner was complaining that the state trial judge had violated Ohio law in

imposing sentence (ECF No. 4, PageID 37-38). The Report notes that violations of state law

cannot be heard on the merits in habeas corpus. Id. at PageID 38.

          Hand objects that “[i]f a state law is not applied properly or followed, then it is in violation

of the constitution of due process and equal protection of law under the fourteenth amendment.”

(Objections, ECF No. 7, PageID 48). That is simply not an interpretation of the Fourteenth

Amendment that has ever been adopted by the United States Supreme Court. As the Sixth Circuit


                                                     1
held in Levine v. Torvik, 986 F.2d 1506, 1515 (6th Cir. 1993), cert. denied, 509 U.S. 907 (1993),

overruled in part on other grounds by Thompson v. Keohane, 516 U.S. 99 (1995), “A state cannot

be said to have a federal due process obligation to follow all of its procedures; such a system would

result in the constitutionalizing of every state rule, and would not be administrable.” It is up to the

state courts to enforce state law and in this case the relevant state court, the Ohio Second District

Court of Appeals, found there was no violation of state law1 in the sentences imposed.

          As to that portion of Ground Three raising a Cruel and Unusual Punishment claim, the

Magistrate Judge held that the sentences imposed on Hand had to be considered individually rather

than collectively, relying on Supreme Court precedent to that effect (Report, ECF No. 4, PageID

38-43). Hand objects that the Constitution nowhere on its face states that proportionality review

is to be made with respect to individual sentences, rather than as to “punishment” as a whole.

However, a federal habeas court cannot apply an interpretation of the Constitution which is

contrary to what the Supreme Court says it means. To do so would completely disrupt the

hierarchical nature of our federal court system. Trial courts are obliged to follow precedent set by

Supreme Court and Courts of Appeals. "Unless we wish anarchy to prevail within the federal

judicial system, a precedent of this Court must be followed by the lower federal courts no matter

how misguided the judges of those courts may think it to be." Hutto v. Davis, 454 U.S. 370, 375

(1982).




1
  The Objections state that the “Magistrate Judge in this case obviously finds that there is a violation of state law by
the trial court. . .” (ECF No. 7, PageID 49). That is not so. The Report did not consider on the merits any claim of
violation of state law made by Petitioner.

                                                           2
Conclusion



       Petitioner’s Objections are not well taken and should be overruled. Because reasonable

jurists would not disagree with this conclusion, Petitioner should be denied a certificate of

appealability and the Court should certify to the Sixth Circuit that any appeal would be objectively

frivolous and therefore should not be permitted to proceed in forma pauperis.



March 28, 2019.

                                                                 s/ Michael R. Merz
                                                                United States Magistrate Judge



                            NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Pursuant to Fed. R. Civ. P. 6(d), this period is extended to seventeen days
because this Report is being served by mail. Such objections shall specify the portions of the
Report objected to and shall be accompanied by a memorandum of law in support of the objections.
If the Report and Recommendations are based in whole or in part upon matters occurring of record
at an oral hearing, the objecting party shall promptly arrange for the transcription of the record, or
such portions of it as all parties may agree upon or the Magistrate Judge deems sufficient, unless
the assigned District Judge otherwise directs. A party may respond to another party=s objections
within fourteen days after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See United States v. Walters, 638 F.2d
947, 949-50 (6th Cir. 1981); Thomas v. Arn, 474 U.S. 140, 153-55 (1985).




                                                  3
